DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered.  Claims 21-36 remain pending in the present application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant defines the locking mechanism as a deformable member which engages with an aperture.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 26-29, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Glew US 7465879 (hereinafter Glew) in view of Sheppard US 2019/0032817 (hereinafter Sheppard) in view of Wilson US 8730639 (hereinafter Wilson).
Re. Cl. 21, Glew discloses: A cable management system (Fig. 1) for connecting an antenna and a radio unit (see Fig. 1, the device is capable of being used with the antenna and radio unit as claimed in the intended use limitation), the cable management system comprising: a plurality of cables (see Fig. 1, cables 150 located inside 120s); a bracket (100, Fig. 1) comprising a plurality of tubular members (120s, Fig. 1) connected to one another by a connecting member (130, Fig. 1), each tubular member defining an interior cylindrical channel configured to receive a respective one of the plurality of jumper cables (see Fig. 1), each tubular member comprising an outward facing lateral opening (140, Fig. 1) through which the respective one of the plurality of cables is inserted into the channel (see Fig. 1).
Re. Cl. 22, Glew discloses: the connecting member is flexible (Col. 23, Lines 11-14).
Re. Cl. 23, Glew discloses: the connecting member comprises at least one of a plastic strip (Col. 25, Lines 31-45), a rubber strip, a metallic cable, a non-metallic cable, a cord, a textile, a fabric, and a canvas.
Re. Cl. 27, Glew discloses: A cable management system (Fig. 1) for connecting an antenna and a radio unit (see Fig. 1, the device is capable of being used with the antenna and radio unit as claimed in the intended use limitation), the cable management system comprising: a plurality of cables (see 150, Fig. 1); a bracket (100, Fig. 1) comprising a plurality of tubular members (120, Fig. 1) connected to one another by a connecting member (130, Fig. 1), each tubular member defining an interior cylindrical channel configured to receive a respective one of the plurality of cables (see Fig. 1), each tubular member comprising a lateral opening (140, Fig. 1) through which the respective one of the plurality of cables is inserted into the channel (see Fig. 1).
Re. Cl. 28, Glew discloses: the connecting member is flexible (Col. 23, Lines 11-14).
Re. Cl. 29, Glew discloses: the connecting member comprises at least one of a plastic strip (Col. 25, Lines 31-45), a rubber strip, a metallic cable, a non-metallic cable, a cord, a textile, a fabric, and a canvas.
Re. Cls. 21, 26-27 and 32-36, Glew does not disclose the cables are jumper cables; wherein a position of the plurality of tubular members corresponds to a position of a plurality of ports on communications equipment to which the plurality of jumper cables are to be connected; and a door pivotably connected to each tubular member for closing the lateral opening of each tubular member, each door having an outwardly curved configuration (Cl. 21), each door is pivotably connected to a respective tubular member at an edge of the tubular member lateral opening and is secured to an opposite edge of the tubular member lateral opening when in a closed position (Cl. 26), the cables are jumper cables; wherein a position of the plurality of tubular members corresponds to a position of a plurality of ports on communications equipment to which the plurality of jumper cables are to be connected; and a door pivotably connected to each tubular member at an edge of the lateral opening thereof via a hinge and configured to close the lateral opening, each door comprising a locking mechanism configured to retain the door in a closed position (Cl. 27), the locking mechanism comprises at least one deformable member on one of the door or the member that engages at least one aperture on the other one of the door or the member (Cl. 32), each door, when in the closed position, causes a respective tubular member to have a continuously curved outer surface (Cl. 33), each tubular member has a cylindrical configuration when the door attached thereto is in the closed position (Cl. 34), each door, when in a closed position, causes a respective tubular member to have a continuously curved outer surface (Cl. 35) or each tubular member has a cylindrical configuration when the door attached thereto is in a closed position (Cl. 36). Sheppard discloses a tubular member (12, Fig. 2a) with a lateral opening (shown in Fig. 2a, between 9’s) and a door (11, Fig. 2a) which closes the lateral opening (see Fig. 2b).  Re. Cls. 21 and 27, Sheppard discloses and the door (11, Fig. 2a) pivotably connected to each tubular member for closing the lateral opening of each tubular member (see Fig. 2a), each door having an outwardly curved configuration (see Fig. 2a-b); each door comprising a locking mechanism (13, 15, Fig. 2a) configured to retain the door in a closed position (see Fig. 2b).  Re. Cl. 26, Sheppard discloses each door is pivotably connected to a respective tubular member at an edge of the tubular member lateral opening (see 19, Fig. 2a) and is secured to an opposite edge of the tubular member lateral opening when in a closed position (see Fig 2b).  Re. Cls. 32-36, Sheppard discloses the locking mechanism comprises at least one deformable member (13, 15 Fig. 2a) on one of the door or the member that engages at least one aperture (14, Fig. 2a) on the other one of the door or the member (see Fig. 2a); each door, when in the closed position, causes a respective tubular member to have a continuously curved outer surface (see Fig. 2b); each tubular member has a cylindrical configuration when the door attached thereto is in the closed position (see Fig. 2b); each door, when in a closed position, causes a respective tubular member to have a continuously curved outer surface (see Fig. 2b); each tubular member has a cylindrical configuration when the door attached thereto is in a closed position (see Fig. 2b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular members of Glew to include the door of Sheppard since Sheppard states that such a modification provides a clamp which is releasable through the use of a tool (Paragraph 0046, Lines 1-7).  Such a modification would add a layer of security since the clamp would not release unless being specifically acted upon by a tool such as a screwdriver. 
Re. Cls. 21-23, 26-29 and 32-36, Glew discloses that the bracket is used to support a variety of cables including twisted pair conductors, co-axial, WIFI antennae, power, and/or fiber optic conductors (Col. 34, Lines 54-58).  However, the combination of Glew in view of Sheppard does not disclose the cables are jumper cables; wherein a position of the plurality of tubular members corresponds to a position of a plurality of ports on communications equipment to which the plurality of jumper cables are to be connected.  Wilson discloses a cable management system (Fig. 3) which includes a plurality of jumper cables (22, Fig. 3 or 22B, Fig. 8) and a bracket (70, Fig. 3) for supporting the jumper cables (see Fig. 3) via the use of tubular members (71, Fig. 3); wherein a position of the plurality of tubular members corresponds to a position of a plurality of ports on communications equipment to which the plurality of jumper cables are to be connected (see Fig. 3 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Glew in view of Sheppard device in the environment of Wilson (i.e. supporting jumper cables in positions corresponding to ports where the cables are connected) since Glew states that fiber optic cables can be supported (Col. 34, Lines 54-58) and Wilson discloses that it is known to secure fiber optic jumper cables relative to their use positions (Col. 4, Lines 44-49).  
Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Glew in view of Sheppard in view of Wilson as applied to claims 21-23, 26-29 and 32-36 above, and further in view of Hartlef US 7394963 (hereinafter Hartlef).
Re. Cls. 24 and 30, the combination discussed above does not disclose a diameter of the one of the plurality of channels is equal to or slightly less than an outer diameter of the one of the plurality of jumper cables.  Hartlef discloses a cable management system (Fig. 5-7) which includes a plurality of channels (4’s Fig. 5-7) which receive cables (see 8, Fig. 5-7).  Re. Cl. 24 and 30, Hartlef discloses a diameter of the one of the plurality of channels is equal to or slightly less than an outer diameter of the one of the plurality of cables (see Fig. 7, friction fit created between 4 and 8; Col, 4 Lines 53-56)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular members of Glew to have the diameter of each channel equal to or slightly less than the diameter of the cables as disclosed by Hartlef since Hartleif states that such a modification secures the cable along its longitudinal direction (Col. 4, Lines 53-56).
Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Glew in view of Sheppard in view of Wilson as applied to claims 21-23, 26-29 and 32-36 above, and further in view of Bierman US 8246583 (hereinafter Bierman).
Re. Cls. 25 and 31, the combination discussed above does not disclose a fixing mechanism fixes a position of each jumper cable relative to a respective one of the plurality of tubular members, wherein the fixing mechanism comprises at least one of the following: an adhesive within each channel, a rubber grommet within each channel, a roughened surface within each channel, a plurality of dimples within each channel, and a raised ridge on each channel. Bierman discloses a cable supporting bracket (Fig. 4) which includes an interior channel which supports a cable therein (see Fig. 6); the channel includes a fixing mechanism which fixed a position of the cable (see 80, Fig. 5b) in the form of a roughened surface (see Fig. 5b, 80s created a roughened surface compared to the rest of the smooth interior of 82/84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Glew tubular members to include the fixing mechanism of Bierman since Bierman states that such a modification securely holds the member without imparting torque to the member (Col. 13, Lines 55-59).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaccaro US 2018/0149292, Smith US 11370588, Langlade US 2015/0214702, Caldwell US 4201433 and Walter US 5710851 disclose other known cable management systems which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632